Case 4:18-cv-00474-ALM Document 333 Filed 12/23/19 Page 1 of 2 PageID #: 11334



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION


VIRGINIA INNOVATION SCIENCES, INC.,

                  Plaintiff,
                                              Civil Action No. 4:18-cv-00474-ALM
      v.
                                                        (LEAD CASE)
AMAZON.COM, INC. et al.,

                  Defendants.

INNOVATION SCIENCES, LLC

                  Plaintiff,

      v.                                         Case No.: 4:18-cv-00475 ALM

RESIDEO TECHNOLOGIES, INC.

                  Defendant.

INNOVATION SCIENCES, LLC

                  Plaintiff,

      v.                                         Case No.: 4:18-cv-00476 ALM

HTC CORPORATION,

                  Defendant.
     Case 4:18-cv-00474-ALM Document 333 Filed 12/23/19 Page 2 of 2 PageID #: 11335




                         ORDER GRANTING JOINT MOTION FOR ENTRY
                         OF A FOURTH AMENDED SCHEDULING ORDER


             Pending before the Court is Joint Motion for Entry of a Fourth Amended Scheduling

    Order (Dkt. #325).      Having reviewed the motion, the Court finds the motion should be

    GRANTED. Accordingly, the Court enters this case-specific order which controls disposition of

    this consolidated action pending further order of this Court.       The following action shall be

    completed by the date indicated:

             Parties designate expert witnesses on issues for which the parties do not bear the burden of

.   proof, and provide their expert witness report, to include for ALL experts all information set out in

    Rule 26(2)(B).

             Objections to any expert, including Daubert motions, shall be filed within 3 weeks of the

    Rebuttal Expert Report disclosure. Such objections and motions are limited to ten pages.

           SIGNED this 23rd day of December, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                      1
